Order issued October /7 , 2012




                                              In The
                                  (Court tif Appeats
                            Nift Distrirt uf a. exas at Dallas
                                       No. 05-12-01370-CV


                                 VIEWPOINT BANK, Appellant
                                                 V.
       ALLIED PROPERTY AND CASUALTY INSURANCE COMPANY, Appellee


                                            ORDER

        We GRANT appellant' s unopposed motion for an extension of time to file a notice of appeal.

The notice of appeal filed with this Court on October 5, 2012 is deemed timely filed for

jurisdictional purposes .